January 27, 2017 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Fenway Funds (the Trust) File No. 33-19446 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectuses and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically except as amended by the subsequent 497(e) filing. Sincerely, Christyn L. Rossman Associate Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov, Esquire U.S. Securities and Exchange Commission
